Pee Ctjbiam :
The plaintiff in this case misapprehends the jurisdiction of this court with respect to the claim prosecuted by him. Matters of the sort involved in this suit are not turned over to the Court of Claims. Plaintiffs are entitled under section 145 of the Judicial Code to file and prosecute such claims within six years from the date such right of action accrued. (See Section 156 of the Judicial Code.) The statute of limitations applicable to this court is jurisdictional. United States v. Wardwell, 112 U. S. 48, and the statute begins to run from the date when suit may first be brought upon the claim. Rice v. United States, 122 U. S. 611. The fact that the claim was held in the office of the Commandant of the Marine Corps, Washington, D. C., if such is the fact, does not toll the statute of limitations during such time. Plaintiff was honorably discharged from the *610Marine Corps on March 10, 1928, and this suit was not filed until June 3, 1932, more than nine years thereafter.
Defendant’s plea to the jurisdiction of the court is sustained and the petition is dismissed. It is so ordered.